United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2581
                                   ___________

Kurt Robert Davis,                     *
                                       *
           Appellant,                  *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Arkansas.
Warren Darrel Blount, Public Defender, *    [UNPUBLISHED]
                                       *
           Appellee.                   *
                                 ___________

                         Submitted: August 19, 2003

                              Filed: August 25, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Kurt Robert Davis appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 action. Upon de novo review, see Moore v. Sims,
200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude that the district court
properly dismissed the complaint because Davis’s public defender was not a


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western
District of Arkansas.
government actor, see Polk County v. Dodson, 454 U.S. 312, 325 (1981); Eling v.
Jones, 797 F.2d 697, 698-99 (8th Cir. 1986), cert. denied, 480 U.S. 917 (1987).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-